IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00253-CR
 
James D. McIntyre,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 40th District Court
Ellis County, Texas
Trial Court No. 28672CR
 

MEMORANDUM  Opinion





 
          James McIntyre was convicted of Indecency
with a Child and sentenced to 25 years in prison.  He presented a pro se notice
of appeal for filing with the District Clerk 33 days after sentence was
pronounced.  No motion for new trial was filed.
          Recognizing that the notice of appeal
was untimely, McIntyre requests that this Court grant him an out of time
appeal.  We have no jurisdiction to grant that request.  Olivo v. State,
918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Fowler v. State, 16 S.W.3d
426, 427-428 (Tex. App.—Waco 2000, pet. ref’d).
 
          Therefore, this appeal is dismissed.
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Appeal
dismissed
Opinion
delivered and filed August 3, 2005
Do
not publish
[CRPM]